UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2564



JOHN H. DOUGLAS; MARY E. DOUGLAS,

                                            Petitioners - Appellants,

          versus


COMMISSIONER OF INTERNAL REVENUE,

                                               Respondent - Appellee.



Appeal from the United States Tax Court.     (Tax Ct. No. 96-21113)


Submitted:   April 30, 1999                   Decided:   May 26, 1999


Before WIDENER, ERVIN, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Douglas, Mary E. Douglas, Appellants Pro Se. Bruce Raleigh
Ellisen, Thomas James Sawyer, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John H. and Mary E. Douglas appeal from the tax court’s order

determining deficiencies with respect to their 1992 and 1993 fed-

eral income tax liabilities.   Our review of the record and the tax

court’s opinion discloses no reversible error.     Accordingly, we

affirm on the reasoning of the tax court.   See Douglas v. Commis-

sioner, No. 96-21113 (U.S. Tax Ct. Aug. 24, 1998). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  2